DETAILED ACTION
This communication is responsive to Applicant’s response filed July 21, 2022. Applicant’s amendment and remarks have been carefully considered.
Claim 85 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeFebvre (US 2007/0152107).
LeFebvre discloses a side frame having frame body 12, and one or more load cells/sensors (e.g., sensors for measuring of dynamic and static vertical loads, para [0033]), located within an instrumented pad that is disposed within the frame body (i.e., within the pedestal opening/pocket defined by walls 14 and roof 15 of the frame body), wherein the one or more load cells/sensors are configured to detect forces exerted in relation to the side frame. The structure of LeFebvre is considered to include the features of instant claim 85.
Claims 65-67, 73-75 and 83-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFebvre (US 2007/0152107).
LeFebvre discloses a side frame having frame body 12 connected to a transverse bolster, and one or more load cells/sensors (e.g., sensors for measurement of dynamic and static vertical loads, para [0033]) located within an instrumented pad that is disposed within the frame body (i.e., within the pedestal opening/pocket defined by walls 14 and roof 15 of the frame body), wherein the one or more load cells/sensors are configured to detect forces exerted in relation to the side frame. It is noted that Fig. 2 of LeFebvre shows wheelsets 2, 3, and Fig. 4 shows only one side of a truck. However, it would have been obvious to one of ordinary skill in the art to include similar configuration on the other side of the truck to provide a symmetry truck structure for balanced support and operation. The structure of LeFebvre is considered to include the features of instant claims 65 and 73, and obviously include the method steps recited in instant claim 84.
Regarding instant claims 66-67, consider the structure 16, 17 shown in Fig. 4 of LeFebvre is readable as a friction shoe having pad 16 as a friction pad in connection with the load sensors described above.
Regarding instant claim 74, consider paragraph [0033] of LeFebvre, wherein force sensors/cells are configured to output dynamic and static vertical force signals  providing data indicative of the forces as claimed.
Regarding instant claim 75, consider the data control unit 23 of LeFebvre, which is readable as a force analysis control unit configured to receive force signals from the force sensors.
Regarding instant claim 83, consider the features in the structure of LeFebvre described above, and which also includes user interface 23b in communication with force analysis control unit 23 and operable as claimed.
Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFebvre (US 2007/0152107) in view of Benfield (US 2013/0239700).
LeFebvre is applied above.
Regarding the instant claimed load cell(s) being three-axis load cells, it is noted that multiple directional load measurements, such as dynamic and static vertical loads and shear or lateral loads, are desired in the structure of LeFebvre to achieve a more comprehensive detection of loads in multiple directions. On the other hand, the use of a multiple axis load cell, such as a three-axis load cell, for measuring loads in multiple directions is well known. Consider for example the structure of Benfield, wherein a three axis load sensor (para [0019]) is configured to detect loads in three axes. Therefore, it would have been obvious to one of ordinary skill in the art to alternatively use a well-known multi-directional load cell, such as a three-axis load sensor similar to that taught by Benfield, in the structure of LeFebvre to achieve a comprehensive measurement of loads applied in multiple directions, which is desirable in the structure of LeFebvre. The structure of LeFebvre, as modified, is considered to include the features of instant claim 82.
Claims 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFebvre (US 2007/0152107) in view of Hawthorne (US 5,524,551).
LeFebvre is applied above.
Hawthorne discloses a truck assembly including first and second damper systems (Figs. 1-2), wherein the damper systems comprise control coils 50, 52 and load coils 48 supporting for friction shoes 38, 40 and bolster 16, respectively. In view of Hawthorne, it would have been obvious to one of ordinary skill in the art to configure the truck assembly of LeFebvre with damper systems similar to that taught by Hawthorne to perform the expected function and achieving the expected advantages thereof. The structure of LeFebvre, as modified, is considered to include the features of instant claims 69-70.
Claims 68, 71-72 and 76-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFebvre (US 2007/0152107) in view of Hawthorne (US 5,524,551) and  Park (US 2015/027820).
LeFebvre and Hawthorne are applied above, wherein the load cells/sensors in the structure of LeFebvre, as modified, are provided at a pedestal jaw to measure performance factors at such location.
In Park, load sensors 12 can also be placed at various other locations, including in the back of friction pad 14, to measure performance factors thereat. Therefore, it would have been obvious to one of ordinary skill in the art to further use additional load cells in other location(s) in the structure of LeFebvre, as modified, to measure performance factors thereat, such as the performance factors relating to the friction forces associated with the friction shoes, the friction wear plates on the sideframe columns, and/or the damper systems in the structure of LeFebvre, as modified. The structure of LeFebvre, as modified, is considered to include the features of instant claims 68, 71, 72 and 76, wherein the load cell(s) on the friction wear plate(s) in the structure of LeFebvre, as modified, are readable as integrally formed on the sideframe column(s), and thus are readable as integrally formed and disposed on the column(s) of the associated sideframe(s) as required in instant claims 72, 76.
Regarding instant claim 77, consider Fig. 5 of Hawthorne, wherein column wear plates 44, 46 are located in the respective column recess pockets. The structure of LeFebvre, as modified, is considered to include similar features, wherein the column wear plates in the structure of LeFebvre, as modified, include the load cells on the backsides thereof, and thus are readable as being disposed within the one or more column recess pockets, and wherein such structure of LeFebvre, as modified, is considered to include the load cell(s) located as recited in instant claim 78.
Claims 79-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Argument:
Applicant’s argument that the load cells in the structure of LeFebvre are not disposed within the frame body is not persuasive because contrary to Applicant’s argument, the load cells of LeFebvre (e.g., the sensors for measuring of dynamic and static vertical loads, para [0033]) are clearly disposed within the space/pocket define by side walls 14 and roof 15 of the frame body/side frame. Consider for example a bowl of food, wherein the food is readable as being located/disposed in/within the bowl, even though the food actually sits on top of the bottom part of the bowl.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617